           Case 1:17-cv-00495-VJW Document 76 Filed 06/24/19 Page 1 of 2




       3ln tbe mlniteb $>tates (!Court of jfeberal QClaints
                                          No. 17-495C
                                    (F'iled June 24, 2019)
                                  NOT FOR PUBLICATION

************************
                                           *
JODY D. KJl\iBRELL,                        *
                                           *
                     Plaintiff,           *
                                          *
      V.                                  *
                                          *
THE UNITED STATES,                        *
                                          *
                    Defendant.            *
                                          *
************************

                                         ORDER

       On May 14, 2019, the Clerk's Office received from plaintiff Jody D. Kimbrell a
copy of a document Ms. Kimbrell apparently filed in an Illinois state court. The
document, entitled "Notice of Removal," purports to inform the Circuit Court of the
10th Judicial Circuit, in Peoria, Illinois, that Ms. Kimbrell was removing to our
court a civil action filed against her (and others) by the Bank of America. A copy of a
similar document was received by the Clerk's Office on May 17, 2019, this one
purporting to notify the same state court of J'v1s. IGmbrell's removal to our court of a
foreclosure action filed against her (and others) by the Federal National Mortgage
Association (Fannie Mae)---a case in which Ii'annie Mae apparently obtained
judgment. As these documents were captioned for cases in another court and were
not accompanied by a motion explaining why they should be filed in this case, the
Clerk's Office did not file them when received.1

      By submitting these documents to our court, plaintiff believes that she is
complying with the procedure for removing civil actions from state courts, fuund at
28 U.S.C. § 1446. But Ms. Kimbrell, a non-lawyer representing herself in this
matter, misunderstands the federal removal statute upon which she relies. The

1 A third document, received on l\,fay 20, 2019, was also not filed when received---as
this was the certificate of service for the second "Notice of Removal," a document
that was itself not filed.
        Case 1:17-cv-00495-VJW Document 76 Filed 06/24/19 Page 2 of 2




removal provision, 28 U.S.C. § 1441, allows for the removal of cases to a "district
court of the United States." 28 U.S.C. § 1441(a). And the procedure Ms. Kimbrell
thought she was following requires the filing of a notice in a "district court of the
United States." 28 U.S.C. § 1446(a). Although our court, like U.S. district courts, is
a federal trial court, it is not a district court. Compare 28 U.S.C. §§ 81- 133
(identifying and creating district courts) with 28 U.S.C. § 171 (creating United
States Court of Federal Claims); Ledford v. United States, 297 F.3d 1378, 1382 (Fed.
Cir. 2002) (dismissing claim for lack of jurisdiction beca use "[t]he United States
Court of Federal Claims is not a district court of t he United States"). The
jurisdictional statutes make it clear that our court and the district courts ar e
different entities. See, e.g. , 28 U.S.C. § 1346(a). Plaintiff is also mistaken in
believing that the statutes conferring federa l question jurisdiction, 28 U.S.C.
§ 1331, and supplemental jurisdiction, 28 U.S.C. § 1367, on district courts can also
empower our court. They cannot. See Proxtronics Dosimetry, LLC v. United States,
128 Fed. Cl. 656, 669 n .9, 673 (2016) (citing, inter alia, Allbritton v. United States,
178 F.3d 1307, 1307 (Fed. Cir. 1998)).

       As the removal statute does not apply to our court, the three unfiled
documents that plaintiff submitted---the two r emoval notices and the one certificate
of service---are irreleva nt to our proceedings and should be returned to Ms.
Kimbrell unfiled. 2


IT IS SO ORDERED.




                                          Senior Judge




2 A fourth document that was not filed when received, indicating that Ms. Kimbrell
h as notified several entities of the filing of her pending motion for a temporary
restraining order, ECF No. 70, may be filed as a status r eport.
                                          -2-
